Buchanan, J.
(Merrick, C. J., absent.) The plaintiff sues for the restoration of money deposited. The judgment of the court below was in her favor; and we think that judgment is fully justified by the evidence.
There was error, however, in allowing interest from the date of the deposit. It was only due from the date of the demand for restitution. C. C. 2919.
It is therefore adjudged and decreed, that the judgment of the District Court be amended ; that plaintiff recover of defendant, one thousand and ten dollars, with interest from judicial demand, (October 26th, 1853,) and costs of the District Court; those of appeal to be paid by plaintiff and appellee.